Order of reversal resettled in two respects: First, that it recite that an appeal was taken by Warren E. Clapp, Ruth A. Clapp and Dorothy J. Clapp, by Charles W. Boote, their guardian ad litem; also by Ina L. Clapp, Walter C. Clapp, Jr., and Sylvia J. Clapp, by Lawrence E. Sherwood, their guardian ad litem. Second, that at the foot of the order there be added “ with liberty to the guardians ad litem, or either of them, to apply to the surrogate for an allowance, payable from the share of their respective wards, sufficient to cover such guardians’ expenses on said appeal.” Present — Jenks, P. J., Thomas, Mills, Rich and Putnam, JJ. Order to be settled before Mr. Justice Putnam.